Citation Nr: 1709240	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from February 22, 2011 through November 23, 2015.  

2.  Entitlement to a rating in excess of 50 percent for PTSD since November 24, 2015.  

3.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis, effective February 22, 2011.  

4.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis, effective February 22, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had active military service from February 2006 to February 2011.  

In April 2012, the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina granted entitlement to service connection for posttraumatic stress disorder and assigned a 10 percent rating.  The RO also granted entitlement to service connection for plantar fasciitis and assigned a noncompensable rating for each foot.  Each of those ratings were effective February 22, 2011.  The Veteran disagreed and this appeal ensued.  

In August 2013, the RO in Columbia, South Carolina raised the Veteran's rating for posttraumatic stress disorder to 30 percent.  The RO retained the effective date of February 22, 2011.  

In October 2014, the Veteran and his spouse testified before the undersigned.

In June 2015, the Board assigned initial 10 percent ratings for plantar fasciitis for each foot.  The Board denied entitlement to an evaluation in excess of 30 percent for PTSD prior to July 30, 2013.  With respect to the claim of entitlement to a rating in excess of 30 percent for PTSD on and after July 30, 2013, the Board remanded the case for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In June 2016, pursuant to a joint motion by the Veteran and VA, the Court vacated the Board's June 2015 decisions with respect to the assigned 30 percent rating for PTSD prior to July 30, 2013 and the separate 10 percent ratings for plantar fasciitis.  The Court remanded those issues to the Board for action consistent with the terms of the joint motion.  The Court noted that the development of the claim for a rating in excess of 30 percent for PTSD after July 30, 2013 was ongoing and not ripe for review.  

In December 2015, following the requested development in its June 2015 remand, the RO raised the Veteran's rating for PTSD from 30 to 50 percent, effective November 24, 2015.  As that award does not represent the maximum benefit sought on appeal the Board retains jurisdiction of that issue.  

The Veteran currently resides in the jurisdiction of the Manchester, New Hampshire RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the case is remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

In October 2014 the Veteran testified that he had changed jobs due to his PTSD and suggested that he would seek job accommodations from his employer.  His employment records have not, however, been associated with the claims folder.  Further, medical records currently on file reflect his treatment only through October 2015.  

The Veteran seeks increased initial ratings for plantar fasciitis of each foot.  The Veteran has not, however, been examined since January 2013 to determine the severity of his plantar fasciitis.  Accordingly, the case is remanded to the AOJ for the following actions:  

1.  Ask the Veteran for the names, addresses and dates of treatment which pertain to care provided by any health care provider for plantar fasciitis and/or PTSD since October 2015.  Then request those records directly from the health care providers or medical facilities identified by the Veteran.  Such records should include, but are not limited to, outpatient treatment records, discharge summaries, counseling/consultation reports, imaging reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

2.  Ask the Veteran for the name and address of each employer for whom he has worked since separation from active duty.  This must include, but is not limited to, Sig Sauer, ATI Albeck, and the Chestertown Lumbar Mill.  

Thereafter, ask each employer/former employer for the Veteran's employment records, including, but not limited to, attendance records and the reasons for absences, medical records associated with the Veteran's employment, and any changes in duties or employment and the reasons for those changes.  

3.  A failure to respond or a negative reply to any request in the foregoing directives must be noted in writing and associated with the claims folder.  If the records identified by the Veteran are held by an entity affiliated with the Federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal entity from whom they are sought.  

If the requested records are held by an entity not affiliated with the Federal government, and such records are unavailable, notify the Veteran and his representative in accordance with the provisions of the Veterans Claims Assistance Act of 2000.  

4.  Then schedule the Veteran for an examination to determine the severity of his plantar fasciitis of each foot.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The VBMS file, all Virtual VA files, and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any examination report. 

For each foot the examiner must report whether there is weakened movement, excess fatigability, incoordination; or a lack of normal endurance and functional loss due to pain and pain on use including that experienced during flare ups due to plantar fasciitis.  The examiner must consider the effects of plantar fasciitis on the Veteran's ordinary activity including, but not limited to, his job and activities of daily living.  The examiner should focus and reflect on the functional impairments and how they impact his occupational activities.  In so doing, the examiner must render an opinion as to the severity of the Veteran's plantar fasciitis, e.g., mild, moderate, moderately severe, severe, or whether the manifestations equate to the functional loss of use of either or both feet.  

5.  After completing directives 1 through 3 schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The VBMS file, all Virtual VA files, and a copy of this remand must be made available to the examiner.  The examiner must identify the nature, frequency, and severity of all current manifestations of the Veteran's posttraumatic stress disorder.  The examination report should include a full psychiatric diagnostic assessment and an explanation of the significance of the current levels of psychological and social impairment due to posttraumatic stress disorder.  The examiner must specifically comment on the impact of the Veteran's posttraumatic stress disorder on his social and industrial activities including his employability.  A complete rationale should be given for all opinions and conclusions expressed.

6.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).  

7.  A copy of all notices informing the Veteran of the date, time, and location of the examinations must be associated with the claims file.  In the event that the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.

8.  The RO should then readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


